     Case 1:18-cv-02435-RDM Document 16 Filed 08/02/19 Page 1 of 15
                                                                        1

1                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
2

3     JUSTINE HURRY,
                                                     Civil Action
4                    Plaintiff,                      No. 1:18-cv-2435

5             vs.                                    Washington, DC
                                                     February 4, 2019
6     FEDERAL DEPOSIT INSURANCE
      CORPORATION, et al.,
7                                                    11:06 a.m.
                  Defendants.
8     __________________________/

9
                TRANSCRIPT OF INITIAL SCHEDULING CONFERENCE
10                 BEFORE THE HONORABLE RANDOLPH D. MOSS
                       UNITED STATES DISTRICT JUDGE
11

12    APPEARANCES:

13    For the Plaintiff:          MARANDA E. FRITZ
                                    Thompson Hine LLP
14                                  335 Madison Avenue, 12th Floor
                                    New York, NY 10017
15
                                  JOSEPH A. SMITH
16                                  Thompson Hine LLP
                                    1919 M Street, NW, Suite 700
17                                  Washington, DC 20036

18
      For the Defendants:         ERIK BOND
19                                  Federal Deposit Insurance Corp
                                    Corporate Litigation Unit
20                                  3501 N. Fairfax Drive
                                    Arlington, VA 22226
21

22
      Reported By:                JEFF M. HOOK
23                                  Official Court Reporter
                                    U.S. District & Bankruptcy Courts
24                                  333 Constitution Avenue, NW
                                    Room 4700-C
25                                  Washington, DC 20001
     Case 1:18-cv-02435-RDM Document 16 Filed 08/02/19 Page 2 of 15
                                                                         2

1                             P R O C E E D I N G S

2                 DEPUTY CLERK:    Civil action 18-2435, Justine Hurry

3     versus the Federal Deposit Insurance Corporation, et al.

4     Will counsel please approach the podium and identify

5     yourselves for the record.

6                 MS. FRITZ:    Good morning.    Maranda Fritz of

7     Thompson Hine for Justine Hurry.       With me is Joseph Smith.

8                 THE COURT:    Good morning to both of you.

9                 MR. BOND:    Good morning, your Honor.      Erik Bond on

10    behalf of the Federal Deposit Insurance Corporation in its

11    corporate capacity.

12                THE COURT:    Good morning, Mr. Bond.     Ms. Fritz, do

13    you want to start things off?

14                MS. FRITZ:    Sure.   This is a case in which Justine

15    Hurry had sought to buy a bank and went through the notice

16    of change in control process.       That process included her

17    production of substantial volumes of material with respect

18    to her, her background and her qualifications associated

19    with the acquisition.

20                As reflected in the complaint, the process bogged

21    down.   And ultimately over the course of a year, FDIC failed

22    to act and then ultimately declared her application

23    abandoned for reasons that we obviously maintain were

24    inappropriate, impermissible.       We have had conversations,

25    Mr. Bond and I, and we have a schedule that we'd like to
     Case 1:18-cv-02435-RDM Document 16 Filed 08/02/19 Page 3 of 15
                                                                        3

1     propose to the Court in terms of pleadings as well as

2     filings.

3                 THE COURT:   Okay.

4                 MS. FRITZ:   In the first instance, we've discussed

5     the position that the FDIC took in the answer with respect

6     to the fact that agency action -- that its abandonment or

7     claim of an abandoned application constituted final agency

8     action.    Based on that assertion, we intend to amend our

9     pleadings and would do so by February 18th.         FDIC would

10    answer by March 18th.      They would submit the administrative

11    record by April 22nd.

12                MR. BOND:    As to the contents of the record, under

13    the local rules -- pursuant to the local rules, we'd be

14    filing the contents of the record on April 22nd.

15                THE COURT:   And by contents, you mean the table of

16    contents?

17                MR. BOND:    The table of contents, the list of

18    contents, yes.

19                THE COURT:   See, contents makes it sound like

20    you're going to file the whole contents.

21                MR. BOND:    No, no, just the list of contents.

22                THE COURT:   Okay, that's fine.

23                MS. FRITZ:   Motions would then be filed on

24    June 14th.    Responses July 16th, and --

25                THE COURT:   Can I pause there which is I find that
     Case 1:18-cv-02435-RDM Document 16 Filed 08/02/19 Page 4 of 15
                                                                        4

1     simultaneous briefing is often less helpful than doing it

2     seriatim, because you end up with trains -- or boats passing

3     in the night and that you're not actually as directly

4     addressing each other's issues.       So I think from my

5     perspective -- and if you wanted a few minutes to talk about

6     it, that would be fine.      But from my perspective, I find it

7     more helpful if one party goes first -- you know, if you go

8     first, then the other party gets the advantage of going

9     last.   It comes out pretty equally I think in the process.

10                MR. BOND:    We have no objection to seriatim

11    briefs.

12                MS. FRITZ:   Yeah, makes perfect sense.

13                THE COURT:   Okay.    So April 14th, who will file on

14    the 14th, then?

15                MR. BOND:    June 14th.

16                THE COURT:   I'm sorry, June 14th.

17                MR. BOND:    Do you want to go first or last?

18                MS. FRITZ:   I'll do the filing on June 14th.

19                MR. BOND:    FDIC can respond on July 16th.

20                MS. FRITZ:   And the reply on August 5th.

21                MR. BOND:    And then the FDIC's reply to that would

22    be the end of August.

23                MS. FRITZ:   A surreply?

24                MR. BOND:    With seriatim briefing --

25                THE COURT:   So the way it works is that you're
     Case 1:18-cv-02435-RDM Document 16 Filed 08/02/19 Page 5 of 15
                                                                            5

1     going to file your motion for summary judgment on the 14th.

2     Then on the 16th, the FDIC will file an opposition and

3     cross-motion for summary judgment.        Then you will file a

4     reply in support of your motion for summary judgment.           And

5     then the FDIC gets a final reply in support of its

6     cross-motion.    So assuming there are cross-motions, that's

7     the way it would work.

8                 MR. BOND:    That's right, your Honor.      So that

9     date, could we do August 27th?

10                THE COURT:   That's fine with me.

11                MS. FRITZ:   That's fine.

12                THE COURT:   All right, that works.      I take it that

13    the parties are sufficiently at impasse at this point that

14    it doesn't make sense while this is going on to discuss

15    things?   I mean, if the question is -- and obviously if

16    there's a substantive issue with respect to the application,

17    there's a substantive issue and we have to deal with that.

18                On the other hand, if it's just a procedural

19    question of whether the FDIC thinks the application has been

20    abandoned or thinks it's pending before it, that may be

21    something -- that sounds more conducive to the sort of thing

22    that could be worked out.

23                MS. FRITZ:   It's actually sort of a hybrid, your

24    Honor.    As I said, substantial information was provided on

25    behalf of Mrs. Hurry.      What the FDIC then requested and what
     Case 1:18-cv-02435-RDM Document 16 Filed 08/02/19 Page 6 of 15
                                                                         6

1     was not provided are some family trust documents, literally

2     Hurry family trust documents, that are confidential on the

3     one hand and not pertinent on the other hand.

4                 For months, from our side we tried to suggest ways

5     to provide whatever information the FDIC might need from

6     those documents while at the same time making the argument

7     that certainly it doesn't need to know the Hurrys' and their

8     children's personal business.       So we tried to come up with a

9     way to provide whatever information they needed.          She agreed

10    to, for example, confirm that no trust would ever interact

11    with the bank in any capacity at any time.         She agreed to

12    confirm certain positions that she held, resign from others

13    if they were at issue.      So we did that for a number of

14    months.   It was not successful.

15                When Mr. Bond and I started talking, I again

16    raised with Mr. Bond the issue of whether there wasn't a

17    more tailored way for the FDIC to get its information

18    without simply repeating that it wants all of the Hurry

19    family trust material.

20                THE COURT:   And I take it that the family is

21    unwilling to turn that over even at the potential risk of

22    not having the transaction approved?

23                MS. FRITZ:   The family has not been willing to

24    turn it over.    As a matter of fact, according to the trust

25    counsel, those documents are confidential and cannot be
     Case 1:18-cv-02435-RDM Document 16 Filed 08/02/19 Page 7 of 15
                                                                          7

1     turned over by Mrs. Hurry; so can't be disclosed.

2                 So at this point, that's why we were trying to

3     work with the trust attorney to provide whatever the

4     information was that the FDIC was seeking.

5                 MR. BOND:    I have a couple of points to add, your

6     Honor, if I may?

7                 THE COURT:   You may.

8                 MR. BOND:    This is a very straight forward, simple

9     case.   Under 12 U.S.C. 1817(b), the FDIC is instructed to

10    evaluate the competence, experience, integrity and financial

11    ability of a potential acquirer of bank stock, you know,

12    conduct an investigation.      This case really does turn on the

13    fact that the applicant, Ms. Hurry, apparently owns 46

14    different businesses through a series of trusts.          And the

15    FDIC, in the course of its investigation, demanded those

16    underlying documents to assess the application.          They're

17    unwilling to provide it, so there's an impasse.

18                The agency issued final agency action finding that

19    because the trust documentation was not provided, it was

20    abandoned.    So this Court will just say whether or not the

21    FDIC acted in an arbitrary and capricious manner in finding

22    the application abandoned based on a failure to provide the

23    information.

24                THE COURT:   Ms. Fritz, you're welcome to respond

25    to that if you'd like to.
     Case 1:18-cv-02435-RDM Document 16 Filed 08/02/19 Page 8 of 15
                                                                         8

1                 MS. FRITZ:   Actually, I don't disagree.       As I

2     said, we tried -- in our view, there were any number of ways

3     that we proposed to provide the FDIC with precisely the

4     information that it said it needed given the reasons that

5     the information was sought.       For example, it was concerned

6     about affiliated entities working with the bank.          Every time

7     it articulated a purpose, we provided that information or a

8     representation that would make that concern virtually

9     irrelevant.

10                THE COURT:   And is it not possible -- I mean, let

11    me ask a two-part question.       Are the trust agreements

12    categorical in saying that the information cannot even be

13    disclosed to a regulator pursuant to a protective order or

14    something of that nature?

15                MS. FRITZ:   That's correct, that's what I'm

16    advised by trust counsel.

17                THE COURT:   And the other question I had is are

18    the trusts subject -- could they be modified in some respect

19    to address that concern?      I'm just looking for ways to try

20    and expedite the issues here.       I don't know what answer I'm

21    going to reach, but you're going to be probably close to a

22    year from now when you have all this briefed and you get an

23    answer.   The answer might be the FDIC is right, and then

24    you're back to then saying okay, is there anything we can

25    do.   It may be the FDIC is wrong in which case it's still
     Case 1:18-cv-02435-RDM Document 16 Filed 08/02/19 Page 9 of 15
                                                                          9

1     not an approval, and it just means that then they would move

2     forward with considerations.

3                 So it's going to be a very -- for someone who

4     wants to purchase a bank, it's kind of hard for me to

5     believe that even the bank will be available for purchase

6     forever, and that there's some need to try and find some way

7     to get to a resolution of this as expeditiously as you can.

8                 MS. FRITZ:   Given -- if I could, our efforts, we

9     have gone to what we think are lengths to address as I said

10    every concern that the FDIC articulated.         As you'll see in

11    the complaint, it actually got to the point where the

12    requests or the continued demands really weren't even making

13    sense.   And so you'll see that we are concerned that there

14    are other things going on at the FDIC; that by virtue of the

15    fact, quite honestly, that Mrs. Hurry is a woman -- and

16    there were lots of requests that were leveled regarding her

17    husband, John Hurry.     So we objected to some of those

18    requests.

19                So there may or may not be something else going on

20    at the FDIC that we haven't been able to break through.         But

21    we certainly tried to offer up any representation, any

22    assurance that would be responsive to any concern that the

23    FDIC has that is causing it to seek the family trust

24    material.

25                THE COURT:   Okay.    I'm obviously not deciding
     Case 1:18-cv-02435-RDM Document 16 Filed 08/02/19 Page 10 of 15
                                                                        10

1     anything today, I'm just encouraging you to do whatever you

2     can.   It sounds to me like you've done what you can with

3     respect to offering alternatives.        The FDIC has said no, we

4     want this and we need this.       So I'm just raising the issue

5     of whether -- if that's the case, whether you could, in a

6     process that I doubt would be terribly complicated, modify

7     the trust to simply say it could be disclosed to a

8     government regulator pursuant to a confidentiality

9     agreement.

10                MS. FRITZ:    I understand.

11                THE COURT:    I'm not deciding anything, I'm just

12    throwing out ideas that might help you to be able to move

13    forward with the transaction more expeditiously.

14                MS. FRITZ:    There are lots of problems that have

15    arisen with respect to these delays, and those will likely

16    also become an issue during the course of this proceeding.

17                THE COURT:    Okay.   Well, the schedule seems fine

18    to me.    Anything further you wanted to add today?

19                MR. BOND:    Just the confidentiality of a trust is

20    a matter of state law.      The FDIC is a federal regulator.

21    These requests pursuant to 1817 are just bread and butter of

22    what the FDIC does in terms of this.        Highly complex, global

23    banks submit living wills and highly confidential

24    market-moving information to the FDIC that could affect the

25    world economy, and so those documents are submitted to the
     Case 1:18-cv-02435-RDM Document 16 Filed 08/02/19 Page 11 of 15
                                                                            11

1     FDIC in its capacity as regulator and it analyzes those.

2     Certainly this trust documentation could be afforded very

3     sensitive protection by the agency.

4                 THE COURT:    What is the venue provision that's

5     applicable here?     I guess is the venue here in this court

6     just because the FDIC is located here?

7                 MR. BOND:    That's the basis, yes.

8                 THE COURT:    And is this being handled out of the

9     D.C. office versus the regional office of the FDIC?

10                MR. BOND:    The determination was made by the

11    Kansas City regional office, but I'm litigating it and I'm

12    based here.

13                THE COURT:    That's fine.    If there were a venue

14    issue, that would be subject to waiver in any event.             As

15    long as you want to litigate it here, it doesn't seem to me

16    there's a venue question.

17                Anything further, then?

18                MS. FRITZ:    No, thank you.

19                MR. BOND:    No.

20                THE COURT:    All right, thank you.

21          (Proceedings adjourned at 11:20 a.m.)

22

23

24

25
Case 1:18-cv-02435-RDM Document 16 Filed 08/02/19 Page 12 of 15
10017 - example
        Case 1:18-cv-02435-RDM   Document 16 Filed 08/02/19 Page 13 of 15            13

                       advantage [1] 4/8     bread [1] 10/21        6/25 8/16
1                      advised [1] 8/16      break [1] 9/20        couple [1] 7/5
10017 [1] 1/14         affect [1] 10/24      briefed [1] 8/22      course [3] 2/21
11:06 [1] 1/7          affiliated [1] 8/6    briefing [2] 4/1       7/15 10/16
11:20 a.m [1] 11/21    afforded [1] 11/2      4/24                 court [6] 1/1 1/23
12 [1] 7/9             again [1] 6/15        briefs [1] 4/11        3/1 7/20 11/5 12/3
12th [1] 1/14          agency [5] 3/6 3/7    business [1] 6/8      Courts [1] 1/23
14th [7] 3/24 4/13      7/18 7/18 11/3       businesses [1] 7/14   cross [3] 5/3 5/6
 4/14 4/15 4/16 4/18   agreed [2] 6/9 6/11   butter [1] 10/21       5/6
 5/1                   agreement [1] 10/9    buy [1] 2/15          cross-motion [2]
16th [3] 3/24 4/19     agreements [1] 8/11                          5/3 5/6
 5/2                   al [2] 1/6 2/3        C                     cross-motions [1]
18-2435 [1] 2/2        alternatives [1] can [6] 3/25 4/19           5/6
1817 [2] 7/9 10/21      10/3             8/24 9/7 10/2 10/2        cv [1] 1/4
18th [2] 3/9 3/10      amend [1] 3/8    capacity [3] 2/11
1919 [1] 1/16          analyzes [1] 11/1 6/11 11/1                 D
1:18-cv-2435 [1]                        capricious [1] 7/21
                       apparently [1] 7/13                         D.C [1] 11/9
 1/4                   APPEARANCES [1]  case [5] 2/14 7/9          date [2] 5/9 12/10
                        1/12             7/12 8/25 10/5            DC [3] 1/5 1/17
2                                       categorical [1]
                       applicable [1] 11/5                          1/25
20001 [1] 1/25         applicant [1] 7/138/12                      deal [1] 5/17
20036 [1] 1/17         application [6]  causing [1] 9/23           deciding [2] 9/25
2019 [1] 1/5                            certain [1] 6/12
                        2/22 3/7 5/16 5/19                          10/11
22226 [1] 1/20          7/16 7/22       certainly [3] 6/7          declared [1] 2/22
22nd [2] 3/11 3/14     approach [1] 2/4  9/21 11/2                 Defendants [2] 1/7
2435 [2] 1/4 2/2       approval [1] 9/1 certify [1] 12/4            1/18
27th [1] 5/9           approved [1] 6/22change [1] 2/16            delays [1] 10/15
3                                       children's [1] 6/8
                       April [3] 3/11 3/14                         demanded [1] 7/15
                        4/13            City [1] 11/11             demands [1] 9/12
333 [1] 1/24                            Civil [2] 1/3 2/2
                       April 14th [1] 4/13                         DEPOSIT [4] 1/6
335 [1] 1/14                            claim [1] 3/7
                       April 22nd [2] 3/11                          1/19 2/3 2/10
3501 [1] 1/20           3/14            close [1] 8/21             determination [1]
4                                       COLUMBIA [1] 1/1
                       arbitrary [1] 7/21                           11/10
                       argument [1] 6/6 competence [1] 7/10        different [1] 7/14
46 [1] 7/13            arisen [1] 10/15 complaint [2] 2/20         directly [1] 4/3
4700-C [1] 1/24        Arlington [1] 1/209/11                      disagree [1] 8/1
5                                       complex
                       articulated [2] 8/7      [1] 10/22          disclosed [3] 7/1
                        9/10            complicated [1]             8/13 10/7
5th [1] 4/20           assertion [1] 3/8 10/6                      discuss [1] 5/14
7                      assess [1] 7/16  concern [4] 8/8
                                         8/19 9/10 9/22
                                                                   discussed [1] 3/4
                                                                   DISTRICT [4] 1/1
                       associated [1] 2/18
700 [1] 1/16           assuming [1] 5/6 concerned [2] 8/5           1/1 1/10 1/23
A                      assurance [1] 9/229/13                      documentation [2]
                       attorney [1] 7/3 conducive [1] 5/21          7/19 11/2
a.m [2] 1/7 11/21      August [3] 4/20  conduct [1] 7/12           documents [6] 6/1
abandoned [5] 2/23      4/22 5/9        CONFERENCE [1] 1/9          6/2 6/6 6/25 7/16
 3/7 5/20 7/20 7/22                     confidential [3]
                       August 27th [1] 5/9                          10/25
abandonment [1] 3/6                      6/2 6/25 10/23
                       August 5th [1] 4/20                         done [1] 10/2
ability [1] 7/11       available [1] 9/5confidentiality [2]        doubt [1] 10/6
able [2] 9/20 10/12    Avenue [2] 1/14   10/8 10/19                down [1] 2/21
above [1] 12/5          1/24            confirm [2] 6/10           Drive [1] 1/20
above-entitled [1]                       6/12                      during [1] 10/16
 12/5               B                   considerations [1]
according [1] 6/24 back [1] 8/24         9/2                       E
acquirer [1] 7/11   background [1] 2/18 constituted [1] 3/7        economy [1] 10/25
acquisition [1]     bank [6] 2/15 6/11 Constitution [1]            efforts [1] 9/8
 2/19                7/11 8/6 9/4 9/5    1/24                      else [1] 9/19
act [1] 2/22        Bankruptcy [1] 1/23 contents [9] 3/12          encouraging [1]
acted [1] 7/21      banks [1] 10/23      3/14 3/15 3/16 3/17        10/1
action [5] 1/3 2/2 based [3] 3/8 7/22    3/18 3/19 3/20 3/21       end [2] 4/2 4/22
 3/6 3/8 7/18        11/12              continued [1] 9/12         entities [1] 8/6
actually [4] 4/3    basis [1] 11/7      control [1] 2/16           entitled [1] 12/5
 5/23 8/1 9/11      become [1] 10/16    conversations [1]          equally [1] 4/9
add [2] 7/5 10/18   behalf [2] 2/10      2/24                      ERIK [2] 1/18 2/9
address [2] 8/19     5/25               Corp [1] 1/19              et [2] 1/6 2/3
 9/9                boats [1] 4/2       corporate [2] 1/19         evaluate [1] 7/10
addressing [1] 4/4 bogged [1] 2/20       2/11                      even [4] 6/21 8/12
adjourned [1] 11/21 BOND [6] 1/18 2/9   CORPORATION [3] 1/6         9/5 9/12
administrative [1]   2/12 2/25 6/15 6/16 2/3 2/10                  event [1] 11/14
 3/10               both [1] 2/8        counsel [3] 2/4            example [2] 6/10
example... - pretty
        Case   1:18-cv-02435-RDM   Document 16 Filed 08/02/19 Page 14 of 15         14

                     helpful [2] 4/1 4/7     kind [1]   9/4        Ms. [3] 2/12 7/13
E                    highly [2] 10/22                               7/24
example... [1] 8/5    10/23                  L                     Ms. Fritz [2] 2/12
expedite [1] 8/20    Hine [3] 1/13 1/16      last [2] 4/9 4/17      7/24
expeditiously [2]     2/7                    law [1] 10/20         Ms. Hurry [1] 7/13
 9/7 10/13           honestly [1] 9/15       lengths [1] 9/9
experience [1] 7/10 Honor [4] 2/9 5/8        less [1] 4/1          N
                      5/24 7/6               leveled [1] 9/16      nature [1] 8/14
F                    HONORABLE [1] 1/10      likely [1] 10/15      need [4] 6/5 6/7
fact [4] 3/6 6/24    HOOK [3] 1/22 12/3      list [2] 3/17 3/21     9/6 10/4
 7/13 9/15            12/10                  literally [1] 6/1     needed [2] 6/9 8/4
failed [1] 2/21      HURRY [11] 1/3 2/2      litigate [1] 11/15    New [1] 1/14
failure [1] 7/22      2/7 2/15 5/25 6/2      litigating [1]        night [1] 4/3
Fairfax [1] 1/20      6/18 7/1 7/13 9/15      11/11                notice [1] 2/15
family [6] 6/1 6/2    9/17                   Litigation [1] 1/19   number [2] 6/13 8/2
 6/19 6/20 6/23 9/23 Hurrys' [1] 6/7         living [1] 10/23      NW [2] 1/16 1/24
FDIC [28]            husband [1] 9/17        LLP [2] 1/13 1/16     NY [1] 1/14
FDIC's [1] 4/21      hybrid [1] 5/23         local [2] 3/13 3/13
February [2] 1/5                             located [1] 11/6      O
 3/9                 I                       long [1] 11/15      objected [1] 9/17
February 18th [1]    ideas [1] 10/12         looking [1] 8/19    objection [1] 4/10
 3/9                 identify [1] 2/4        lots [2] 9/16 10/14 obviously [3] 2/23
federal [5] 1/6      impasse [2] 5/13                             5/15 9/25
 1/19 2/3 2/10 10/20 7/17                    M                   off [1] 2/13
few [1] 4/5          impermissible [1]       Madison [1] 1/14    offer [1] 9/21
file [5] 3/20 4/13    2/24                   maintain [1] 2/23   offering [1] 10/3
 5/1 5/2 5/3         inappropriate [1]       makes [2] 3/19 4/12 office [3] 11/9
filed [1] 3/23        2/24                   making [2] 6/6 9/12 11/9 11/11
filing [2] 3/14      included [1] 2/16       manner [1] 7/21     Official [2] 1/23
 4/18                information [11]        MARANDA [2] 1/13     12/3
filings [1] 3/2       5/24 6/5 6/9 6/17       2/6                often [1] 4/1
final [3] 3/7 5/5     7/4 7/23 8/4 8/5       March [1] 3/10      one [2] 4/7 6/3
 7/18                 8/7 8/12 10/24         March 18th [1] 3/10 opposition [1] 5/2
financial [1] 7/10 INITIAL [1] 1/9           market [1] 10/24    order [1] 8/13
find [3] 3/25 4/6    instance [1] 3/4        market-moving [1]   other's [1] 4/4
 9/6                 instructed [1] 7/9       10/24              others [1] 6/12
finding [2] 7/18     INSURANCE [4] 1/6       material [3] 2/17   out [4] 4/9 5/22
 7/21                 1/19 2/3 2/10           6/19 9/24           10/12 11/8
fine [6] 3/22 4/6    integrity [1] 7/10      matter [3] 6/24     over [4] 2/21 6/21
 5/10 5/11 10/17     intend [1] 3/8           10/20 12/5          6/24 7/1
 11/13               interact [1] 6/10       may [6] 5/20 7/6    owns [1] 7/13
first [4] 3/4 4/7    investigation [2]        7/7 8/25 9/19 9/19
 4/8 4/17             7/12 7/15              mean [3] 3/15 5/15 P
Floor [1] 1/14       irrelevant [1] 8/9       8/10               part [1] 8/11
foregoing [1] 12/4 issue [7] 5/16 5/17       means [1] 9/1       parties [1] 5/13
forever [1] 9/6       6/13 6/16 10/4         might [3] 6/5 8/23 party [2] 4/7 4/8
forward [3] 7/8 9/2 10/16 11/14               10/12              passing [1] 4/2
 10/13               issued [1] 7/18         minutes [1] 4/5     pause [1] 3/25
FRITZ [4] 1/13 2/6 issues [2] 4/4 8/20       modified [1] 8/18   pending [1] 5/20
 2/12 7/24                                   modify [1] 10/6     perfect [1] 4/12
further [2] 10/18    J                       months [2] 6/4 6/14 personal [1] 6/8
 11/17               JEFF [3] 1/22 12/3      more [4] 4/7 5/21   perspective [2] 4/5
                      12/10                   6/17 10/13          4/6
G                    John [1] 9/17           morning [4] 2/6 2/8 pertinent [1] 6/3
gets [2] 4/8 5/5     JOSEPH [2] 1/15 2/7      2/9 2/12           Plaintiff [2] 1/4
given [2] 8/4 9/8    JUDGE [1] 1/10          MOSS [1] 1/10        1/13
global [1] 10/22     judgment [3] 5/1        motion [4] 5/1 5/3 pleadings [2] 3/1
goes [1] 4/7          5/3 5/4                 5/4 5/6             3/9
Good [4] 2/6 2/8     July [2] 3/24 4/19      motions [2] 3/23    please [1] 2/4
 2/9 2/12            July 16th [2] 3/24       5/6                podium [1] 2/4
government [1] 10/8 4/19                     move [2] 9/1 10/12 point [3] 5/13 7/2
guess [1] 11/5       June [4] 3/24 4/15      moving [1] 10/24     9/11
                      4/16 4/18              Mr. [4] 2/12 2/25   points [1] 7/5
H                    June 14th [2] 3/24       6/15 6/16          position [1] 3/5
hand [3] 5/18 6/3     4/18                   Mr. Bond [4] 2/12   positions [1] 6/12
 6/3                 JUSTINE [4] 1/3 2/2      2/25 6/15 6/16     possible [1] 8/10
handled [1] 11/8      2/7 2/14               Mrs. [3] 5/25 7/1   potential [2] 6/21
hard [1] 9/4                                  9/15                7/11
held [1] 6/12        K                       Mrs. Hurry [3] 5/25 precisely [1] 8/3
help [1] 10/12       Kansas [1] 11/11         7/1 9/15           pretty [1] 4/9
probably Case
         - York1:18-cv-02435-RDM   Document 16 Filed 08/02/19 Page 15 of 15    15

                        8/23 11/20         terribly [1] 10/6   wrong [1] 8/25
P                      risk [1] 6/21       Thompson [3] 1/13
probably [1] 8/21      Room [1] 1/24        1/16 2/7           Y
problems [1] 10/14     rules [2] 3/13 3/13 throwing [1] 10/12 year [2] 2/21 8/22
procedural [1] 5/18                        today [2] 10/1      York [1] 1/14
proceeding [1]         S                    10/18
 10/16                 same [1] 6/6        took [1] 3/5
proceedings [2]        saying [2] 8/12     trains [1] 4/2
 11/21 12/5             8/24               transaction [2]
process [5] 2/16       schedule [2] 2/25    6/22 10/13
 2/16 2/20 4/9 10/6     10/17              transcript [2] 1/9
production [1] 2/17    SCHEDULING [1] 1/9   12/4
propose [1] 3/1        seek [1] 9/23       tried [4] 6/4 6/8
proposed [1] 8/3       seeking [1] 7/4      8/2 9/21
protection [1] 11/3    seem [1] 11/15      true [1] 12/4
protective [1] 8/13    seems [1] 10/17     trust [13]
provide [6] 6/5 6/9    sense [3] 4/12 5/14 trusts [2] 7/14
 7/3 7/17 7/22 8/3      9/13                8/18
provided [4] 5/24      sensitive [1] 11/3 try [2] 8/19 9/6
 6/1 7/19 8/7          seriatim [3] 4/2    trying [1] 7/2
provision [1] 11/4      4/10 4/24          turn [3] 6/21 6/24
purchase [2] 9/4       series [1] 7/14      7/12
 9/5                   side [1] 6/4        turned [1] 7/1
purpose [1] 8/7        simple [1] 7/8      two [1] 8/11
pursuant [4] 3/13      simply [2] 6/18     two-part [1] 8/11
 8/13 10/8 10/21        10/7
                       simultaneous [1]    U
Q                       4/1                U.S [1] 1/23
qualifications [1]     SMITH [2] 1/15 2/7 U.S.C [1] 7/9
 2/18                  someone [1] 9/3     ultimately [2] 2/21
quite [1] 9/15         sorry [1] 4/16       2/22
R                      sort [2] 5/21 5/23 under [2] 3/12 7/9
                       sought [2] 2/15 8/5 underlying [1] 7/16
raised [1] 6/16        sound [1] 3/19      Unit [1] 1/19
raising [1] 10/4       sounds [2] 5/21     UNITED [2] 1/1 1/10
RANDOLPH [1] 1/10       10/2               unwilling [2] 6/21
reach [1] 8/21         start [1] 2/13       7/17
really [2] 7/12        started [1] 6/15    up [3] 4/2 6/8 9/21
 9/12                  state [1] 10/20
reasons [2] 2/23       STATES [2] 1/1 1/10 V
 8/4                   still [1] 8/25      VA [1] 1/20
record [5] 2/5 3/11    stock [1] 7/11      venue [4] 11/4 11/5
 3/12 3/14 12/5        straight [1] 7/8     11/13 11/16
reflected [1] 2/20     Street [1] 1/16     versus [2] 2/3 11/9
regarding [1] 9/16     subject [2] 8/18    view [1] 8/2
regional [2] 11/9       11/14              virtually [1] 8/8
 11/11                 submit [2] 3/10     virtue [1] 9/14
regulator [4] 8/13      10/23              volumes [1] 2/17
 10/8 10/20 11/1       submitted [1] 10/25 W
repeating [1] 6/18     substantial [2]
reply [4] 4/20 4/21     2/17 5/24          waiver [1] 11/14
 5/4 5/5               substantive [2]     wants [2] 6/18 9/4
Reported [1] 1/22       5/16 5/17          Washington [3] 1/5
Reporter [2] 1/23      successful [1] 6/14 1/17 1/25
 12/3                  sufficiently [1]    way [5] 4/25 5/7
representation [2]      5/13                6/9 6/17 9/6
 8/8 9/21              suggest [1] 6/4     ways [3] 6/4 8/2
requested [1] 5/25     Suite [1] 1/16       8/19
requests [4] 9/12      summary [3] 5/1 5/3 welcome [1] 7/24
 9/16 9/18 10/21        5/4                weren't [1] 9/12
resign [1] 6/12        support [2] 5/4 5/5 whole [1] 3/20
resolution [1] 9/7     Sure [1] 2/14       willing [1] 6/23
respect [6] 2/17       surreply [1] 4/23   wills [1] 10/23
 3/5 5/16 8/18 10/3                        without [1] 6/18
 10/15                 T                   woman [1] 9/15
respond [2] 4/19       table [2] 3/15 3/17 work [2] 5/7 7/3
 7/24                  tailored [1] 6/17   worked [1] 5/22
Responses [1] 3/24     talk [1] 4/5        working [1] 8/6
responsive [1] 9/22    talking [1] 6/15    works [2] 4/25 5/12
right [4] 5/8 5/12     terms [2] 3/1 10/22 world [1] 10/25
